Exhibit 10.5

 

BURLINGTON NORTHERN SANTA FE CORPORATION

DEFERRED COMPENSATION PLAN

 

SECTION 1 – PURPOSE

 

1.1 Purpose. The purpose of this Plan is to permit the executives of Burlington
Northern Santa Fe Corporation (the “Company”) and its subsidiaries to defer all
or some part of their base salary and/or termination-related benefits, in order
for the Company to attract and retain exceptional executives.

 

SECTION 2 – ADMINISTRATION

 

2.1 Management Committee. The Plan shall be administered by a management
committee (the “Management Committee”) which shall be the Burlington Northern
Santa Fe Employee Benefits Committee. Subject to the Compensation and
Development Committee of the Company’s Board of Directors (the “Board”), the
Management Committee shall interpret the Plan, prescribe, amend and rescind
rules relating to it, select eligible Participants, and take all other actions
necessary for its administration, which actions shall be final and binding upon
all Participants. No member of the Management Committee shall vote on any matter
that pertains solely to himself or herself.

 

SECTION 3 – PARTICIPANTS

 

3.1 Participants. The Management Committee shall determine and designate the
executives of the Company and its subsidiaries who are eligible to defer base
salary and/or termination-related benefits under the Plan (the “Participants”).
Participants, in general, will be limited to those executives who because of
their management or staff positions have the principal responsibility for the
management, direction and success of the Company as a whole or a particular
business unit thereof. Directors of the Company who are full-time executives of
the Company shall be eligible to participate in the Plan. Notwithstanding the
foregoing, employees who receive benefits under The Atchison, Topeka and Santa
Fe Railway Company, Burlington Northern, Inc. or Burlington Northern Santa Fe
Corporation change in control agreements shall be eligible to participate in the
Plan to the extent provided in Section 4.7 hereof. No person shall become a
Participant in the Plan after December 31, 2004.

 

SECTION 4 – DEFERRALS

 

4.1 Deferred Payment. Prior to the commencement of any payroll period, each
Participant may elect to have the payment of all or a portion of his or her base
salary and/or termination-related benefits attributable to services performed
during such payroll period deferred until the earliest to occur of his or her
retirement, death, permanent disability, resignation or termination of
employment with the Company. The election shall be made on a

 

- page 1 -



--------------------------------------------------------------------------------

form prescribed by the Management Committee, and shall remain in effect for
subsequent payroll periods until amended or revoked by the Participant on a form
prescribed by the Management Committee. No such amendment or revocation shall be
effective until the payroll period next following the payroll period in which
such amendment or revocation is made. If a Participant does not have an election
in effect for a given payroll period, the base salary and/or termination-related
benefits paid to him or her for such payroll period shall be paid in accordance
with the Company’s normal payroll practices. Notwithstanding the previous
provisions of this section, no amounts earned after December 31, 2004, may be
deferred under the Plan, and no deferral election may be made after December 31,
2004.

 

4.2 Special Deferrals. The Management Committee may, in its discretion, approve
deferred payments (called “Special Deferrals”) as follows. Prior to the
commencement of any payroll period, each Participant may elect to have the
payment of all or a portion of his or her base salary and/or termination-related
benefits attributable to services performed during such payroll period deferred
until the earliest to occur of a date specified by the Management Committee, or
the Participant’s retirement, death, permanent disability, resignation or
termination of employment with the Company. The Special Deferral election shall
be made on a form prescribed by the Management Committee, and shall remain in
effect for subsequent payroll periods until amended or revoked by the
Participant on a form prescribed by the Management Committee. No such amendment
or revocation shall be effective until the payroll period next following the
payroll period in which such amendment or revocation is made. If a Participant
does not have a Special Deferral election in effect for a given payroll period,
the base salary and/or termination-related benefits paid to him or her for such
payroll period shall be paid in accordance with Section 4.1. Notwithstanding the
previous provisions of this section, no amounts earned after December 31, 2004,
may be deferred under the Plan, and no deferral election may be made after
December 31, 2004.

 

4.3 Memorandum Account. The Company shall establish a ledger account (the
“Memorandum Account”) for each Participant who has elected to defer the payment
of his or her base salary and/or termination-related benefits, for the purpose
of reflecting the Company’s obligation to pay the deferred base salary and/or
termination-related benefits as provided in Sections 4.5 and 4.7. A separate
Memorandum Account shall be established for each Special Deferral for each
Participant. Interest shall accrue on the deferred base salary and/or
termination-related benefits to the date of distribution, and shall be credited
to the Memorandum Account at the end of each calendar quarter or such other
periods as may be determined by the Management Committee. The Management
Committee, with the approval of the Compensation and Development Committee,
shall determine the rate of interest periodically and in so doing may take into
account the earnings, losses, appreciation or depreciation attributable to any
discretionary investments made pursuant to Section 4.4.

 

4.4 Discretionary Investment by Company. The deferred base salary and/or
termination-related benefits to be paid to the Participants is an unfunded
obligation of the company. The Management Committee may annually direct that an
amount equal to the deferred base salary and/or termination-related benefits for
that year shall be invested by the Company as the Management Committee, in its
sole discretion, shall determine. The Management Committee may in its sole
discretion determine that all or some portion of an amount equal to the deferred

 

- page 2 -



--------------------------------------------------------------------------------

base salary and/or termination-related benefits shall be paid into one or more
grantor trusts to be established by the Company of which it shall be the
beneficiary, and to the assets of which it shall become entitled as and to the
extent that Participants receive benefits under this Plan. The Management
Committee may designate an investment advisor to direct investments and
reinvestments of the funds, including investment of any grantor trusts
hereunder.

 

4.5 Payment of Deferred Base Salary and/or Termination-Related Benefits. Not
later than December 31, 2004, the Participant (or his or her Beneficiary in the
case of his or her death) may irrevocably elect to have the balance of his or
her Memorandum Account, plus interest (at a rate determined by the Management
Committee pursuant to Section 4.3) on the outstanding account balance to the
date of distribution paid to him or her as follows:

 

(a) in a lump sum cash payment; or

 

(b) in periodic, annual installments over a period of two (2) to ten (10) years.

 

Payments shall commence or be made in January of the year following the
Participant’s retirement, death, permanent disability, resignation, termination
of employment, or Special Deferral payment date (or within a reasonable time
thereafter). If no election is made, distribution shall be made in a lump sum
cash payment in January of the year following the Participant’s termination of
employment.

 

4.6 Acceleration of Payment of Deferred Base Salary and/or Termination-Related
Benefits. The Management Committee, in its sole discretion, may accelerate the
payment of the unpaid balance of a Participant’s Memorandum Account upon its
determination that the Participant(or his Beneficiary in the case of his death)
has incurred a severe and unexpected financial hardship. Such accelerated
payment shall not exceed the amount necessary to relieve such hardship. The
Management Committee in making its determination may consider such factors and
require such information as it deems appropriate. Notwithstanding the previous
provisions of this section, no accelerated payment shall be made after
December 31, 2004.

 

4.7 Special Rule for Deferral and Payment of Termination-Related Benefits. Each
participant may also elect to defer the receipt of all or a portion of his or
her termination-related benefits from the Company, provided that no amounts
earned after December 31, 2004, may be deferred under the Plan, and no deferral
election may be made after December 31, 2004. Payment of deferred
termination-related benefits shall be made to the Participant (or his or her
Beneficiary, in the event of the Participant’s death) in accordance with the
provisions of Section 4.5 above. For purposes of this Plan, the term
“termination-related benefits” shall mean cash payments from the Company
attributable to a Participant’s termination of employment from the Company,
including severance and related payments, but excluding payments made from a
qualified or nonqualified retirement plan, payments made for legal fees or other
expenses incurred as a result of such termination, and payments made to
compensate a Participant for any excise tax liability under Internal Revenue
Code section 4999.

 

 

- page 3 -



--------------------------------------------------------------------------------

SECTION 5 – GENERAL PROVISIONS

 

5.1 Unfunded Obligation. The deferred amounts to be paid to Participants
pursuant to this Plan are unfunded obligations of the Company. The Company is
not required to segregate any monies from its general funds, to create any
trusts, or to make any special deposits with respect to this obligation. Title
to and beneficial ownership of any investments including trust investments which
the Company may make to fulfill this obligation shall at all times remain in the
Company. Any investments and the creation or maintenance of any trust or
memorandum accounts shall not create or constitute a trust or a fiduciary
relationship between the Management Committee or the Company and a Participant,
or otherwise create any vested or beneficial interest in any Participant or his
or her Beneficiary or his or her creditors in any assets of the Company
whatsoever. The Participants shall have no claim against the Company for any
changes in the value of any assets which may be invested or reinvested by the
Company with respect to this Plan.

 

5.2 Base Salary. The term “base salary” shall mean the Participant’s base salary
exclusive of bonuses or other forms of cash or non-cash incentive compensation.

 

5.3 Beneficiary. The term “Beneficiary” shall mean the person or persons to whom
payments are to be paid pursuant to the terms of the Plan in the event of the
Participant’s death. The designation shall be on a form provided by the
Management Committee, executed by the Participant, and delivered to the
Committee. A Participant may change his beneficiary designation at any time. If
no beneficiary is designated, the designation is ineffective, or in the event
the Beneficiary dies before the balance of the Memorandum Account is paid, the
balance shall be paid to the Participant’s spouse, or if there is no surviving
spouse, to his or her lineal descendants, pro rata, or if there is no surviving
spouse or lineal descendants, to the Participant’s estate (unless the Management
Committee for a given year has designated investment in an annuity, in which
case the payment options selected by the Participant with respect thereto shall
govern).

 

5.4 Permanent Disability. A Participant shall be deemed to have become disabled
for purposes of this Plan if the Management Committee finds, upon the basis of
medical evidence satisfactory to it, that the Participant is totally disabled,
whether due to physical or mental condition, so as to be prevented from engaging
in further employment by the Company or any of its subsidiaries and that such
disability will be permanent and continuous during the remainder of his or her
life.

 

5.5 Incapacity of Participant or Beneficiary. If the Management Committee finds
that any Participant or Beneficiary to whom a payment is payable under the Plan
is unable to care for his or her affairs because of illness or accident or is
under a legal disability, any payment due (unless a prior claim therefor shall
have been made by a duly appointed legal representative) at the discretion of
the Committee, may be paid to the spouse, child, parent or brother or sister of
such Participant or Beneficiary or to any person whom the Committee has
determined has incurred expense for such Participant or Beneficiary. Any such
payment shall be a complete discharge of the obligations of the Company under
the provisions of the Plan.

 

 

- page 4 -



--------------------------------------------------------------------------------

5.6 Nonassignment. The right of a Participant or Beneficiary to the payment of
any amounts under the Plan may not be assigned, transferred, pledged or
encumbered nor shall such right or other interests be subject to attachment,
garnishment, execution or other legal process.

 

5.7 No Right to Continued Employment. Nothing in the Plan shall be construed to
confer upon any Participant any right to continued employment with the Company
or a subsidiary, nor interfere in any way with the right of the Company or a
subsidiary to terminate the employment of such Participant at any time without
assigning any reason therefore.

 

5.8 Withholding Taxes. Appropriate payroll taxes shall be withheld from cash
payments made to Participants pursuant to this Plan.

 

5.9 Termination and Amendment. The Compensation and Development Committee may
from time to time amend, suspend or terminate the Plan, in whole or in part, and
if the Plan is suspended or terminated, the Compensation and Development
Committee may reinstate any or all of its provisions. The Management Committee
may amend the Plan provided that it may not suspend or terminate the Plan,
substantially increase the administrative cost of the Plan or the obligations of
the Company, or expand the classification of employees who are eligible to
participate in the Plan. No amendment, suspension or termination may impair the
right of a Participant or his designated Beneficiary to receive the deferred
compensation benefit accrued prior to the later of the date of adoption or the
effective date of such amendment, suspension or termination.

 

5.10 Applicable Law. The Plan shall be construed and governed in accordance with
the laws of the State of Texas.

 

- page 5 -